        Case 19-20775-tnw                  Doc 3 Filed 06/18/19 Entered 06/18/19 00:15:08                     Desc Ch 7
                                              First Mtg I/J No POC Page 1 of 3
Information to identify the case:
Debtor 1              Anita H Cooper                                            Social Security number or ITIN      xxx−xx−6674
                      First Name   Middle Name     Last Name                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Kentucky
                                                                                Date case filed for chapter 7 6/17/19
Case number:          19−20775−tnw


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                   12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                           About Debtor 2:

1.      Debtor's full name                       Anita H Cooper

2.      All other names used in the
        last 8 years

3.     Address                               6541 ROGERS LANE
                                             Burlington, KY 41005

4.     Debtor's attorney                     Edward S Monohan V                            Contact phone (859) 283−1140
                                             7711 Ewing Blvd #100
       Name and address                      P.O. Box 157                                  Email: ed5@kyattys.com
                                             Florence, KY 41022−0157

5.     Bankruptcy trustee                    Michael L. Baker                              Contact phone (859) 426−1300
                                             541 Buttermilk Pk #500
       Name and address                      PO Box 175710                                 Email: trusteemlb@zslaw.com
                                             Covington, KY 41017−5710

6.     Bankruptcy clerk's office                                                           Hours open:
                                                                                           9:00am − 3:00pm, Monday − Friday
                                             US Bankruptcy Court
       Documents in this case may            PO Box 1111                                   Contact phone (859) 233−2608
       be filed at this address. You         Lexington, KY 40588−1111
       may inspect all records filed                                                       Date: 6/18/19
       in this case at this office or
       online at www.pacer.gov.
                                                                                                   For more information, see page 2 >
        Case 19-20775-tnw                Doc 3 Filed 06/18/19 Entered 06/18/19 00:15:08                                   Desc Ch 7
                                            First Mtg I/J No POC Page 2 of 3
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline               page 1
        Case 19-20775-tnw                   Doc 3 Filed 06/18/19 Entered 06/18/19 00:15:08                                       Desc Ch 7
                                               First Mtg I/J No POC Page 3 of 3
Debtor Anita H Cooper                                                                                                   Case number 19−20775−tnw




7. Meeting of creditors                                          July 26, 2019 at 09:30 AM                                Location:

    Debtors must attend the meeting to be questioned under       The meeting may be continued or adjourned US Bankruptcy Court,
    oath. In a joint case, both spouses must attend. Creditors   to a later date. If so, the date will be on the 35 W 5th St #306,
    may attend, but are not required to do so.
                                                                 court docket.                                   Covington, KY 41011

8. Presumption of abuse                                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have the right
    to file a motion to dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the presumption by showing
    special circumstances.


9. Deadlines                                                   File by the deadline to object to         Filing deadline: 9/24/19
                                                               discharge or to challenge whether certain
    The bankruptcy clerk's office must receive these documents debts are dischargeable:
    and any required filing fee by the following deadlines.
                                                                 You must file a complaint:
                                                                 • if you assert that the debtor is not entitled to
                                                                   receive a discharge of any debts under any of the
                                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                                   or

                                                                 • if you want to have a debt excepted from discharge
                                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                                 You must file a motion:
                                                                 • if you assert that the discharge should be denied
                                                                   under § 727(a)(8) or (9).


                                                                 Deadline to object to exemptions:                        Filing deadline: 30 days
                                                                 The law permits debtors to keep certain property as      after the conclusion of the
                                                                 exempt. If you believe that the law does not authorize   meeting of creditors
                                                                 an exemption claimed, you may file an objection.


10. Proof of claim                                               No property appears to be available to pay creditors. Therefore, please do
                                                                 not file a proof of claim now. If it later appears that assets are available to
    Please do not file a proof of claim unless you receive a     pay creditors, the clerk will send you another notice telling you that you
    notice to do so.                                             may file a proof of claim and stating the deadline.

11. Creditors with a foreign address                             If you are a creditor receiving a notice mailed to a foreign address, you
                                                                 may file a motion asking the court to extend the deadlines in this notice.
                                                                 Consult an attorney familiar with United States bankruptcy law if you have
                                                                 any questions about your rights in this case.

12. Exempt property                                              The law allows debtors to keep certain property as exempt. Fully exempt
                                                                 property will not be sold and distributed to creditors. Debtors must file a
                                                                 list of property claimed as exempt. You may inspect that list at the
                                                                 bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                                                 the law does not authorize an exemption that the debtors claim, you may
                                                                 file an objection. The bankruptcy clerk's office must receive the objection
                                                                 by the deadline to object to exemptions in line 9.

13. Options to Receive Notices served by the                     (1) Anyone can register for the Electronic Bankruptcy Noticing program at
    Clerk by Email Instead of by U.S. Mail                       ebn.uscourts.gov OR (2) Debtors can register for Debtor Electronic
                                                                 Bankruptcy Noticing (DeBN) by filing a local form with the Clerk of Court.
                                                                 DeBN information and local form are available at
                                                                 kyeb.uscourts.gov/debtor−electronic−bankruptcy−noticing−debn. Both
                                                                 options are FREE and allows the clerk to quickly send you court−issued
                                                                 notices and orders by email.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2
